04/12/2022


                                          DA 20-0508
                                                                                           Case Number: DA 20-0508

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 73


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

ANGELA DAWN BENNETT,

               Defendant and Appellant.

APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC-20-122
                       Honorable Shane A. Vannatta, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Peter Wood, Attorney at Law, Boise, Idaho

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                       General, Helena, Montana

                       Keithi Worthington, Chief Prosecuting Attorney, Missoula City Attorney’s
                       Office, Missoula, Montana


                                                   Submitted on Briefs: January 26, 2022

                                                               Decided: April 12, 2022


Filed:
                                 c .,.--.
                                       6-- 4f
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Defendant Angela Dawn Bennett appeals the September 14, 2020 Opinion and

Order by the Fourth Judicial District Court, Missoula County, affirming the decision of the

Missoula Municipal Court’s denial of Bennett’s motion to dismiss for insufficient evidence

the charge of obstructing a peace officer. We address the following issue:

       Whether the District Court erred in affirming the Municipal Court’s denial of
       Bennett’s motion to dismiss for insufficient evidence.

¶2     We reverse.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     On June 27, 2019, Missoula City Police Officer Shaun Loya responded to a call

from the Poverello Center (Poverello) following a report that Bennett had violated an order

of protection by entering the facility. After speaking with the Poverello staff, Officer Loya

spotted Bennett across the street with a few other people. Officer Loya recognized Bennett

from previous interactions with her and approached her on foot.

¶4     Officer Loya’s engagement with Bennett from initial encounter to arrest lasted

approximately forty seconds and was captured by Officer Loya’s body camera. The

entirety of the forty-second exchange is as follows:

       OFFICER LOYA:            Angela, talk to me, before you eat, talk to me, okay.

       BENNETT:                 Talk to you about what?

       OFFICER LOYA:            Well, I got to talk to you about something that someone
                                reported to me, okay.

       BENNETT:                 About what?


                                              2
       OFFICER LOYA:           Well, inside the Poverello.

       BENNETT:                I have not been in that Poverello for three years.

       OFFICER LOYA:           For three years, okay.

       BENNETT:                So, I don’t know what the fuck you’re talking about. . . .
                               Three fucking years. . . . C’mon.

       OFFICER LOYA:           So, Angela, anything else you want to tell me?

       BENNETT:                Man, you people are dumb.

       OFFICER LOYA:           Okay. Nope. Let’s go. Drop your food.

       BENNETT:                You’re arresting me? For what?

       OFFICER LOYA:           Temporary order of protection violation.

¶5     The City charged Bennett with violating an order of protection and obstructing a

peace officer by “attempt[ing] to walk away from officers while being questioned.” The

matter proceeded to a bench trial before the Missoula Municipal Court. During trial, the

City moved to voluntarily dismiss the charge of violating an order of protection and the

Municipal Court dismissed that charge. Officer Loya was the only witness to testify, and

the City submitted Officer Loya’s body camera footage into evidence. At the close of the

City’s case, Bennett moved to dismiss the obstruction charge for insufficient evidence.

Bennett contended that the City failed to prove she knowingly obstructed Officer Loya’s

enforcement of the law because the officer failed to inform her that she was being detained




                                            3
or otherwise required to remain on scene to answer his questions. The Municipal Court

denied the motion as untimely and without merit.1

¶6     Bennett appealed the order denying her motion to dismiss to the District Court. The

District Court addressed the merits of Bennett’s motion to dismiss and affirmed the

Municipal Court, holding that there was sufficient evidence in the record to support her

conviction for obstruction.

                                STANDARDS OF REVIEW

¶7     We review a district court’s denial of a motion to dismiss for insufficient evidence

de novo. State v. Gregori, 2014 MT 169, ¶ 5, 375 Mont. 367, 328 P.3d 1128. “We review

a question on the sufficiency of the evidence to determine whether, after reviewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” State v. Booth,

2012 MT 40, ¶ 7, 364 Mont. 190, 272 P.3d 89 (citing State v. Azure, 2008 MT 211, ¶ 13,

344 Mont. 188, 186 P.3d 1269).

                                        DISCUSSION

       Whether the District Court erred in affirming the Municipal Court’s denial of
       Bennett’s motion to dismiss for insufficient evidence.

¶8     Bennett argues that the City failed to present evidence at trial that Officer Loya

seized her, and she retained her legal right to walk away from her consensual interaction




1
  A motion to dismiss for insufficient evidence may be made at the close of the prosecution’s
evidence or at the close of all the evidence. Gregori, ¶ 5 (citing § 46-16-403, MCA). Bennett’s
motion was timely, and we consider the merits of the motion to dismiss for insufficient evidence.
                                               4
with Officer Loya. Bennett argues that the City could not, as a matter of law, prove she

committed the crime of obstruction.2 The City argues that, irrespective of whether Bennett

was seized, the evidence viewed in a light most favorable to the prosecution was sufficient

to establish Bennett knowingly obstructed Officer Loya’s lawful duties. We need not

consider whether Bennett was seized during the encounter because, under any

circumstances, the evidence was insufficient to support a conviction for obstruction.

¶9     In City of Kalispell v. Cameron, 2002 MT 78, 309 Mont. 248, 46 P.3d 46, Cameron

was the passenger in a vehicle that pulled into the parking lot of a restaurant. Cameron, ¶ 4.

Two officers observed the vehicle driving erratically and decided to investigate.

Cameron, ¶ 4. By the time the officers approached the vehicle, Cameron had exited the

truck and was walking toward the restaurant. Cameron, ¶ 5. An officer ordered Cameron

to get back into the truck, but Cameron refused. Cameron, ¶ 5. After the officer repeated

the command for Cameron to get back into the truck, Cameron swore at the officer and

turned away to enter the restaurant, at which point the officer arrested him. Cameron, ¶ 5.

We reversed Cameron’s conviction for obstructing a peace officer. Relevant to this case,

we noted that Cameron did not obstruct the officers in the performance of their duties and

Cameron had “no reason to know why he was being investigated or arrested.”

Cameron, ¶ 12.




2
 Bennett’s argument requires consideration of whether she had a constitutional right to walk away.
However, because the City did not establish that her conduct constituted obstruction even if she
did not have the constitutional right to walk away, we need not address that issue. This Court will
avoid constitutional issues whenever possible. Weidow v. Uninsured Emp’rs’ Fund, 2010 MT 292,
¶ 22, 359 Mont. 77, 246 P.3d 704.
                                                5
¶10    For a person to knowingly obstruct an officer’s lawful duty, the defendant must be

aware that her conduct is highly probable to hinder the performance of that duty.

Cameron, ¶ 11. The evidence in this case is undisputed and Officer Loya’s body camera

depicts his entire interaction with Bennett. Even viewed in a light most favorable to the

prosecution, there is nothing in Bennett’s forty-second encounter with Officer Loya that

supports a determination that Bennett hindered Officer Loya’s performance of his duty,

much less that she was aware her conduct was highly probable to hinder the performance

of that duty. Bennett was never advised that she was the subject of an investigation, only

that Officer Loya wanted to talk to her about “something that someone reported to [him]”

about something “inside the Poverello.” Although Bennett’s responses to Officer Loya’s

inquiries may have been coarse, she fully engaged with him and responded to all of his

questions. The last words Officer Loya spoke to Bennett before she turned to walk away

was an open-ended and equivocal, “So, Angela, anything else you want to tell me?” While

Bennett’s response to this final inquiry was disrespectful, it was nonetheless a response,

after which Officer Loya immediately arrested her. The evidence here is even more

tenuous than in Cameron, where we found it insufficient to sustain an obstruction charge

when Cameron ignored repeated orders to get back in the truck before being arrested.

¶11    The Dissent attempts to distinguish Cameron by noting that in this case “Bennett’s

actions, and not the actions of a third party, were the reason Officer Loya first approached.”

Dissent, ¶ 17. But while Officer Loya knew he wanted to talk to Bennett about her alleged

actions, he never advised Bennett of that fact, other than vaguely saying it was

“about something that someone reported to me.” Even after Bennett pointedly asked

                                              6
Officer Loya what he wanted to talk to her about, he again vaguely responded “Well, inside

the Poverello,” to which Bennett responded that she had not been in the Poverello for three

years. The Dissent also misapprehends our principal reliance on Cameron. In Cameron

we concluded that Cameron did not, in fact, obstruct the officers because, despite Cameron

ignoring repeated orders to get back in the truck, Cameron’s companion was arrested

without incident and Cameron did not impair the arrest. Cameron, ¶ 12. In this case, after

responding to all of Officer Loya’s questions, Bennett turned to walk away as she was

responding to what was, by all appearances, the end of Officer Loya’s inquiry: “So, Angela,

anything else you want to tell me?” In that moment, Bennett was immediately arrested

without incident.3 Whether or not Bennett’s behavior may have been, as the Dissent

characterizes it, “dismissive at best,” Dissent, ¶ 17, it would be a frightening departure if

we were to begin imposing criminal liability on defendants because we found their

responses to an officer’s questions lacking in etiquette.

                                      CONCLUSION

¶12    We reverse the District Court’s Order affirming the Municipal Court and direct that

a judgment be entered acquitting Bennett of the charge of obstructing a peace officer.


                                                  /S/ JAMES JEREMIAH SHEA




3
  There is no issue here that Bennett’s arrest for temporary order of protection violation was
supported by probable cause and was lawful. The issue before this Court is whether Bennett’s
conduct preceding that arrest hindered Officer Loya’s performance of his duty, or that she was
aware her conduct was highly probable to hinder the performance of that duty.
                                              7
We Concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR


Justice Laurie McKinnon, dissenting.

¶13    I dissent. For a defendant to be found guilty of obstructing a peace officer, the State

must show the defendant (1) knowingly, (2) obstructed, impaired, or hindered, (3) the

enforcement of the criminal law. Section 45-7-302(1), MCA. Applicable to the charge of

obstructing a peace officer, the definition of “knowingly” under § 45-2-101(35), MCA,

requires awareness that it is highly probable that the defendant’s conduct will obstruct,

impair, or hinder the officer’s performance of his or her governmental function. See State v.

Johnston, 2010 MT 152, ¶¶ 10, 12, 357 Mont. 46, 237 P.3d 70. A “result-based” mental

state applies to the crime of obstruction. Johnston, ¶ 10. Accordingly, the State was

required to prove that Bennett was aware of a high probability that her conduct would

impede Officer Loya’s investigation. See Cameron, ¶ 11.

¶14    “The existence of a mental state may be inferred from the acts of the accused and

the facts and circumstances connected with the offense.” State v. Fleming, 2019 MT 237,

¶ 20, 397 Mont. 345, 449 P.3d 1234 (concluding that a rational jury could find the

defendant aware of a high probability that buying an 18-year-old a half-gallon of 80-proof

whiskey would create a substantial risk of death or bodily injury). In its discussion of the

evidence, the Court fails to mention that Officer Loya told two other people standing with

Bennett that they were free to go and that Officer Loya had two additional officers present


                                              8
with him. Officer Loya told Bennett he needed to talk to her about a “report” that someone

made inside the Poverello Center. Yes, the encounter was brief. But we review the trial

evidence in a light most favorable to the prosecution. Booth, ¶ 7. “The issue is whether

[Bennett] engaged in conduct that impeded the performance of [Officer Loya’s] lawful

duties under circumstances that made [Bennett] aware it was highly probable [her] conduct

would impede the performance of those duties.” State v. Eisenzimer, 2014 MT 208, ¶ 11,

376 Mont. 157, 330 P.3d 1166.

¶15    “It is within the province of the [fact-finder] to weigh the evidence based on the

credibility of the witnesses and to determine which version of events should prevail.”

Fleming, ¶ 12 (citation omitted). “We therefore review [the] verdict to determine whether

sufficient evidence exists to support the verdict, not whether the evidence could have

supported a different result.” Fleming, ¶ 12 (citation omitted). See also State v. Baker,

2004 MT 393, ¶¶ 9, 22, 325 Mont. 229, 104 P.3d 491 (emphasizing that “the jurors are the

fact finders” and finding sufficient evidence to support a conviction for attempted

obstruction when the defendant left a message on her neighbor’s answering machine that

there was a “SWAT [team] on the corner” and “it might be in [his] best interests to look

outside.”).

¶16    The trial court in this case heard witness testimony and saw, through Officer Loya’s

body camera video, the facts and circumstances connected with the offense: multiple police

officers at the scene, the bystanders walking away only after receiving permission, and

Officer Loya advising Bennett that he needed to talk to her about a report that someone

made. Viewing this evidence in a light most favorable to the prosecution, I would conclude

                                            9
that it could convince a rational trier of fact beyond a reasonable doubt that Bennett was

aware of a high probability that ignoring Officer Loya and walking away would impede

the lawful performance of Officer Loya’s duty to investigate a report of alleged criminal

conduct.

¶17    Instead, the Court choses to rely on Cameron, which remains easily distinguishable

from the facts here.1 As the Court notes, Cameron involved the investigation of a third

party, not Cameron. Cameron, ¶ 4. Indeed, the investigation of a third party would

naturally lead any individual to “ha[ve] no reason to know why he was being investigated

or arrested.” Cameron, ¶ 12. However, Bennett’s actions, and not the actions of a third

party, were the reason Officer Loya first approached. Restated, Cameron would have more

applicability here if Officer Loya had arrested one of the individuals standing with Bennett

as he approached. That is not the case here. In my opinion, Bennett’s behavior was

dismissive at best, and I disagree with the Court’s view that she fully engaged with, and

responded to, Officer Loya’s questions. Officer Loya had, at a minimum, particularized

suspicion that Bennett had violated an order of protection. When Officer Loya approached

Bennett for questioning, she was not free to walk away, as she did, from his investigatory

stop. When she undisputedly refused to answer Officer Loya’s questions and then walked

away, there was sufficient evidence that she had obstructed his investigation.




1
 I further note, notwithstanding the factual differences, Cameron was decided on Cameron’s brief
alone and without the benefit of any countervailing arguments by the City, leading the Court to
view Cameron’s “versions and positions as being correct if they are supported by the record.”
Cameron, ¶¶ 14-15 (Nelson, J., concurring). That is not the case here.
                                              10
¶18      The Court’s holding hinges on Officer Loya’s failure to expressly inform Bennett

she was under investigation. That is no longer what the law in Montana requires, and the

Court fails to grapple with this fact; instead the Court demands that Officer Loya

immediately and forcefully inform Bennett she was under investigation. In 2003, the

Legislature passed House Bill 40 (“HB 40”), amending § 46-5-401, MCA, in response to

our invitation to do so in State v. Krause, 2002 MT 63, ¶ 37, 309 Mont. 174, 44 P.3d 493.2

See also H.B. 40, 58th Leg., Reg. Sess. (Mont. 2003); House Judiciary Committee Hearing

Minutes in re HB 40 at 10 (Jan. 20, 2003) (Introductory statement of Mont. Rep.

Brad Newman, Sponsor).            In so doing, the Legislature combined §§ 46-5-401 and

46-5-402,      MCA      (2002),    and,   pertinently,   removed     the    requirement       under

§ 46-5-402(4), MCA (2002), for officers to inform any person lawfully stopped under

§ 46-5-401, MCA, “that the officer is a peace officer, that the stop is not an arrest but rather

a temporary detention for an investigation, and that upon completion of the investigation,

the person will be released if not arrested.” One proponent of HB 40 noted it “is very

frightening for a motorist to receive that type of warning in a traffic stop[.]”3

Senate Judiciary Committee Hearing Minutes in re HB 40 at 13 (March 11, 2003).

¶19      Another proponent of HB 40 noted, in response to a question asking what would

happen where an individual “refuses to provide any information and whether that would




2
    This legislative change occurred after Cameron, rendering Cameron further inapplicable.
3
 While HB 40’s proponent and much of the testimony refers to “the motorist” and vehicle stops,
nothing in the plain language of § 46-5-401, MCA, limits its applicability solely to motorists or
vehicles.
                                                11
trigger an arrest[,]” that “it comes down to the driver providing the information or be[ing]

arrested for obstruction of justice.” House Judiciary Committee Hearing Minutes in re

HB 40 at 12 (Jan. 20, 2003). Representative Brad Newman, the sponsor of HB 40, testified

that the “intent of the bill is to allow the officers to be much more informal and cordial

with the suspect rather than confrontational.”       Senate Judiciary Committee Hearing

Minutes in re HB 40 at 13 (March 11, 2003).

¶20    As the Legislature intended, Officer Loya attempted to interact with Bennett, an

individual he knew well, cordially and informally. Officer Loya testified that he had

numerous interactions with Bennett during his time with the Missoula Police Department

and knew her on sight. He addressed her by her first name and asked to talk to her about

“something that someone reported” to him.4 The Court gives Bennett the benefit of the

doubt, concluding that she had no reason to know why Officer Loya approached her. The

Court ignores the reality that, when a uniformed police officer asks to talk to a citizen

“about something that someone reported” to them, the officer does not wish to discuss the

weather or if the individual watched the New York Knicks lose the night before. Bennett

refused to engage, triggering an arrest for obstruction, as the proponent of HB 40 predicted.

In response, the Court’s holding implicitly reinstates the repealed requirement of

§ 46-5-402(4), MCA (2002), contrary to the Legislature’s express intent.




4
  In my opinion, aggressive tactics, including immediately and directly informing an individual
they are under investigation, would only serve to set the individual on the defensive and would
likely increase the number of investigations ending in arrests.
                                              12
¶21    I see no need to address whether Bennett had a constitutional right to walk away.

Officer Loya lawfully stopped Bennett pursuant to § 46-5-401, MCA.                        Under

§ 46-5-401(1), MCA, a peace officer may stop any person to “verify an account of the

person’s presence or conduct” so long as the officer has a particularized suspicion that the

person has committed, is committing, or is about to commit an offense. Particularized

suspicion requires specific and articulable facts known to the officer that result in an

objective, reasonable suspicion that a person is engaged, or is about to engage, in criminal

activity. City of Missoula v. Kroschel, 2018 MT 142, ¶ 11, 391 Mont. 457, 419 P.3d 1208.

¶22    Officer Loya possessed, at minimum, a particularized suspicion of wrongdoing by

Bennett.5 Officer Loya received a report about an order of protection violation by Bennett,

resulting in the objective suspicion Bennett was engaged in criminal activity, and sought

to ask Bennett some questions related to that report. We have previously recognized that

“asking questions is an essential part of police investigations.” Kroschel, ¶ 14 (citations

omitted). Indeed, Montana law codifies this concept under § 46-5-401(2)(a), MCA

(allowing an officer to request an individual’s name, present address, and an explanation

of the person’s actions). We have also recognized that criminal liability for obstructing a

peace officer arises from a failure to comply with an officer’s lawful request for such

information. Kroschel, ¶ 15; § 45-7-302(1), MCA. Bennett walked away as Officer Loya




5
  Officer Loya testified that he believed he had probable cause to arrest Bennett.
Section 46-5-401, MCA, requires only a particularized suspicion to justify an investigative stop.
                                               13
sought to ask her some questions, hindering Officer Loya’s investigation of the complaint,

and criminal liability ensued.

¶23    The Court suggests I would impose criminal liability simply because Bennett’s

responses “lack[ed] in etiquette.” Opinion, ¶ 11. To the contrary, I am mindful of the need

to prevent the police from “target[ing] pedestrians in an arbitrary manner” and

“treating members of our communities as second-class citizens.”             State v. Pham,

2021 MT 270, ¶ 23, 406 Mont. 109, 497 P.3d 217 (citations omitted). The Court suggests

my view represents a “frightening departure” from our precedent and distorts my point to

hide its failure to consider whether Bennett was lawfully detained pursuant to a

particularized suspicion that she was engaged in wrongdoing. Opinion, ¶ 11. The Court’s

effort to find Bennett’s answers responsive further ignores the fact that her answers failed

to dispel Officer Loya’s particularized suspicion. In my opinion, it is the Court who departs

from our precedent.     See Kroschel, ¶¶ 19-20 (concluding “sufficient particularized

suspicion of criminal activity (i.e. [minor in possession] and obstructing a peace officer)”

existed when an individual provided false information to police during a lawful

investigatory stop).6

¶24    In my opinion, this Court has inappropriately substituted its own assessment of the

weight and credibility of the evidence for that of the trial court. A review of the evidence

in a light most favorable to the prosecution demonstrates that a reasonable trier-of-fact



6
  This is not to suggest Bennett knowingly provided false information. Rather, pursuant to
confirming or dispelling a particularized suspicion, the distinction between false and
nonresponsive information is minimal, if nonexistent.
                                             14
could conclude that Bennett knew she was being stopped for questioning and that she

nonetheless chose to walk away. The Court’s holding also ignores the valid reason Officer

Loya first approached Bennett and subverts the Legislature’s intent by penalizing cordial

and informal police interactions.

¶25    Respectfully, I dissent.


                                                /S/ LAURIE McKINNON



Justice Beth Baker and Justice Jim Rice join in the Dissent of Justice McKinnon.


                                                /S/ BETH BAKER
                                                /S/ JIM RICE




                                           15